IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00220-CV

                     IN THE INTEREST OF S.T., A CHILD



                           From the 413th District Court
                              Johnson County, Texas
                          Trial Court No. DC-D201700852


                           MEMORANDUM OPINION


       This Court notified B.T., the appellant and father of S.T., in an order dated October

24, 2018 that his brief was overdue in this cause and that the appeal would be dismissed

if the appellant's brief was not filed on or before November 30, 2018. No brief has been

filed. Accordingly, the appeal is dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a)(1).



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed December 5, 2018
[CV06]




ITIO S.T., a Child                             Page 2